Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Status of Claims
Claims 1, 3-11 and 13-17 are currently pending. Claim 1 has been amended by Applicants’ amendment filed 10-06-2021. No claims have been added or canceled by Applicants’ amendment filed 10-06-2021.

Applicant's election of Group I, claims 1-17 (claims 2 and 12, now canceled), directed to a method of analyzing compounds, and an election of the following Species:
Species (A): wherein the compound of the microbead comprises nucleic acids (instant claim 5), and,
Species (B): wherein the gene product expressed following reaction is a protein (instant claim 14) was previously acknowledged, in the reply filed November 25, 2019.

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election of invention has been treated as an election without traverse (MPEP § 818.03(a)).

Claims 6, 7 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected species, there being no allowable generic or linking claim.
The restriction requirement was deemed proper and was made FINAL.

The claims will be examined insofar as they read on the elected species.

A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01. 

Therefore, claim 1, 3-5, 8, 9, 11 and 13-17 are under consideration to which the following grounds of rejection are applicable. 

Priority
The present application filed December 8, 2017 is a CON of US Patent Application 11/665,099 (now US Patent 9839890), filed December 15, 2008, which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/GB2005/003927, filed on October 12, 2005, which is a CON of US Patent Application 10/962,952, filed October 12, 2004 (now abandoned), which is a CON of PCT/GB04/01352, filed March 31, 2004.

Withdrawn Objections/Rejections
Applicants’ amendment and arguments filed October 6, 2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or 
objection not specifically addressed below are herein withdrawn. 


Maintained Objections/Rejections
Claim Interpretation: The term “one of the plurality of different compounds” is interpreted to refer to one of a single type of compound (e.g., antibodies, peptides, small molecules, carboxylic acids, amides, etc.) and/or to refer to one single compound of a plurality of compounds (e.g., a single DNA molecule, a single peptide, a single carboxylic acid, etc.).
The term “monodisperse” is interpreted to mean that the microcapsules are generally of a uniform size.

The term “within each aqueous microcapsule” as recited in claim 1 is interpreted to refer to steps that are carried out within each of a plurality of aqueous microcapsule (e.g., where the aqueous microcapsules are not surrounded by an immiscible fluid); and/or to refer to step that are carried out in an emulsion (e.g., aqueous microcapsules are surrounded by an immiscible fluid).
The term “initially attached to one of the plurality of compounds” is interpreted to refer to a microbead that is attached to one of a plurality of compounds; and/or to a microbead that was previously attached (but is no longer attached) to one or more of a plurality of compounds (e.g., microbeads that have been released or cleaved from one or more of the plurality of compounds).
The term “pooling the plurality of microcapsules into a common compartment” is interpreted to refer to containers and/or compartments of any kind or size such as, for example, coalescing or merging microcapsules into a common microcapsule, breaking an emulsion, adding the microcapsules to the wells of a well plate, into a beaker or flask, throwing the microcapsules into a waste container, running the microcapsules through a microfluidic channel, etc.
The term “primer” is interpreted to refer to any nucleotide sequence having any length.

Double Patenting
	(1)	The provisional rejection of claims 1, 3-5, 8, 9, 11 and 13-17 is maintained on the ground of nonstatutory double patenting as being unpatentable over: 
	(a) 	Claims 16-28, 30 and 31 of copending US Patent Application No. 15/922,292,
	(b)	Claims 1-11 of copending US Patent Application No. 16/210,523, 
	(c)	Claim 13-28 of copending US Patent Application No. 16/104,733,
(d)	Claims 15-31 of copending US Patent Application No. 16/864,619, and
(e)	Claims 116-135 of copending US Patent Application No. 16/921,789.

Response to Arguments



(2)	The rejection of claims 1, 3-5, 8, 9, 11 and 13-17 is maintained on the ground of nonstatutory double patenting as being unpatentable over:	
(a)	Claims 1-17 of U.S. Patent No. 9448172, issued September 20, 2016, 
(b)	Claims 1-16 of U.S. Patent No. 9839890, issued December 12, 2017, 
(c)	Claims 1-13 of U.S. Patent No. 10151698, issued December 11, 2018, and
(d)	Claims 1-14 of copending US Patent No. 10639598, issued May 5, 2020 (formerly US Patent Application 15/912,033).
 
Response to Arguments
Applicant did not specifically indicated how the claims of the copending applications recited supra are patentably distinct from the instant claims as required by 37 CFR 1.111(b). Thus, the claims remain rejected for the reasons already of record.

Claim Rejections - 35 USC § 112 – 2nd paragraph
The rejection of claims 1, 3-5, 8, 9, 11 and 13-17 is maintained under 35 U.S.C. 112, 2nd paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 is indefinite for the recitation of the term “one of a plurality of different compounds” in line 7 because it is unclear whether each microbead has attached to it a single compound, or whether each microbead has a plurality of different compounds attached to it, wherein each of the plurality of different compounds is different one from the other and, thus, the metes and bounds of the claim cannot be determined.

Claim 1 is indefinite for the recitation of the term “without sorting the microbeads” in line 16 because it is unclear as to what methods are encompassed by the term “sorting” such that it is unclear whether the term “without sorting the microcapsules” refers to not moving a microcapsule; to not using any size-selected, physical, mechanical and/or activity-based sorting method; whether the term “without sorting” refers to not detecting an activity in a microcapsule such as not detecting a tag, label and/or fluorescence signal; no detection or separation by a particular method such as by flow cytometry or microfluidics to carry microcapsules; and/or whether the term “without sorting” refers to not carrying out some other assay or activity and, yet, still identifying microbeads and, thus, the metes and bounds of the claim cannot be determined.
Claim 1 is indefinite for the recitation of the term “the microbeads” in line 16. There is insufficient antecedent basis for the term “the microbeads” in the claim because claim 1, line 6 recites the term “a microbead”, and claim 1, line 7 recites “each microbead” such that it is unclear whether the term refers to each of a plurality of microbeads, the respective microbeads, or to a single microbead; or whether all of the microbeads refer to the same microbead or microbeads and, thus, the metes and bounds of the claim cannot be determined. 
	Claims 3-5, 8, 9, 11 and 13-17 are indefinite insofar as they ultimately depend from claim 1.

Claim Rejections - 35 USC § 102
The rejection of claims 1, 3-5, 8, 9, 11 and 13-17 is maintained under 35 U.S.C. 102(e) as being anticipated by Berka et al. (US Patent Application Publication No. 20050079510, published April 14, 2005; effective filing date of January 29, 2003) as evidenced by Griffiths et al. (The EMBO Journal, January 2003, 22(1), 24-35).
Regarding claims 1, 3-5, 8, 9, 11 and 13-17, Berka et al. teach methods for nucleic acid amplification wherein nucleic acid templates, beads and amplification reaction solution are emulsified and the nucleic acid templates are amplified to provide clonal copies of the nucleic acid templates attached to beads (corresponding to microcapsule; compounds; microbeads; nucleic acid;  encapsulating a plurality of DNA samples individually in a microcapsule of an emulsion (i.e., a micro-reactor), performing amplification of the plurality of encapsulated nucleic acid samples simultaneously, and releasing the amplified plurality of DNA from the microcapsules for subsequent reactions (interpreted as aqueous microcapsules; emulsion; and releasing without sorting the attaching one of the plurality of compounds from the respective microbeads, claim 1) (paragraph [0006], lines 8-13). Berka et al. teach that during thermocycling (Fig 2B), the bond between the single stranded template and the immobilized B primer on the bead is broken, releasing the template into the surrounding microencapsulated solution (interpreting breaking the bond as a reaction other than an amplification reaction prior to pooling; and as releasing without sorting the attaching one of the plurality of compounds from the respective microbeads, claim 1) (paragraph [0028], lines 7-11; and Figure 2B). Berka et al. teach that a single-stranded template to be amplified is attached to a capture bead, wherein the template can be captured to the bead prior to or after the emulsion has been formed, such that the amplification copies of the nucleic acid template are attached to a capture bead; and specific oligonucleotides can be coupled to the bead using carbodiimide chemistry or other linkage chemistries, such that one end of a linker can contain a reactive group such as an amide group, while the other end of the linker contains a second reactive group that can bond with the oligonucleotide to be immobilized (interpreted as performing a reaction other than an amplification reaction that involves the initially attached one of the plurality of compounds and a gene within each microcapsule, claim 1) (paragraph [0034], lines 1-6; [0035], lines 6-12; and [0036]). Berka et al. teach that oligonucleotides can be employed which specifically hybridize to unique sequences at the end of the DNA fragment, such as the overlapping end from a restriction enzyme site or the “sticky ends” of cloning vectors (interpreted as performing a reaction other than an amplification reaction that involves the initially attached one of the plurality of compounds and a gene within each microcapsule, claim 1) (paragraph [0037]). Berka et al. teach that Griffiths and Tawfik, EMBO, 22, 24-35 (2003) is incorporated by reference and teach that this method involves compartmentalizing a gene, expressing the gene, and sorting the compartmentalized gene based on the expressed product (corresponding to comprising a gene; performing a reaction other than an amplification reaction; and gene product, claims 1 and 13) (paragraph nucleic acid templates including DNA is attached to the beads or provided in solution, the mixture of beads and amplification solution including a PCR amplification solution is added dropwise into a spinning mixture of biocompatible oil and allowed to emulsify (interpreted as pooling in a common compartment), or the beads and amplification solution are added dropwise to a cross-flow of biocompatible oil (interpreted as a counter-propagating stream), wherein the oil can be supplemented with one or more biocompatible emulsion stabilizers such as Atlox 4912, Span 80, and other commercially available stabilizers such that the droplets formed range from about 100 microns to 200 microns, wherein cross-flow fluid mixing allows for control of droplet formation, and uniformity of droplet size (corresponding to immiscible oil comprising a surfactant; beads; amplification; pooling in a common compartment; PCR; encompassing monodisperse; and channel, claims 3 and 11) (Abstract, lines  4-5; and paragraph [0043]). Berka et al. teach that the micro-reactors allow amplification of complex mixtures of templates, such as genomic DNA samples or whole cell RNA without intermixing sequences (corresponding to cells) (paragraph [0044], lines 8-10). Berka et al. teach that after encapsulation, the template nucleic acid can be amplified, while attached or unattached to beads, by any suitable method of amplification including transcription-based amplification methods including coupled transcription and translation reactions, or continuous flow amplification (corresponding to encompassing reverse transcription; and performing a reaction under microfluidic control, claims 1 and 9) (paragraphs [0048], lines 1-4; [0076], lines 7-11; and [0083], lines 13-15). Berka et al. teach that the amplified bead mixture can be flowed through the tube (interpreted as a fluid channel, claim 1) (paragraph [0073], lines 4-5). Berka et al. teach that the capture beads can be labeled with a fluorescent moiety which makes the target-capture bead complex fluorescent, such that the target capture bead complex can be separated by flow cytometry or fluorescence cell sorter (corresponding to identifying compounds that cause a identifying microbeads comprising a selectable reaction; label; under microfluidic control; and optically identifying, claims 1 and 17) (paragraph [0074]). Berka et al. teach that the invention encompasses a method for amplifying one or more nucleic acids comprising: (a) forming a water-in-oil emulsion to create a plurality of aqueous micro-reactors wherein at least one of the micro-reactors comprises a single nucleic acid template, a single bead capable of binding to the nucleic acid, and amplification solution containing reagents necessary to (b) amplifying the nucleic acids in the micro-reactors; and (c) binding the amplified copies to the beads in the micro-reactors (corresponding to no more than one microbead, claim 4) (paragraph [0075]). Berka et al. teach that the amplification reaction solution can be a polymerase chain reaction solution comprising nucleic acid primers (corresponding to primers) (paragraph [0076]). Berka et al. teach that the expression product can be bound to the beads by a binding pair including an antigen/antibody binding pair (corresponding to a protein; inside or outside the cell; and antibody, claims 14, 15 and 16) (paragraph [0083], lines 1-5). Berka et al. teach that the emulsified reaction mixture is placed into individual reaction chambers (i.e., PCR tubes) and PCR is performed (also interpreted as pooling the plurality of aqueous microcapsules) (paragraph [0145]). Berka et al. teach that the 300,000 75-picoliter wells etched in the PTP surface provide a unique array for the sequencing of short DNA templates in a massively parallel, efficient and cost-effective manner, wherein the user can clonally amplify single-stranded genomic template species through PCR reactions conducted in standard tubes or microtiter plates, such that single copies of the template species can be mixed with capture beads, resuspended into complete PCR amplification solution, and emulsified into micro-reactors, after which PCR amplification generates 107-fold amplification of the initial template species (interpreted as identifying in parallel the microbeads, claim 1) (paragraph [0086]). Berka et al. teach that ssDNA was annealed to the capture beads in a PCR thermocycler; removed, centrifuged and stored in an ice bucket until emulsification (interpreted as performing a reaction within each aqueous microcapsule; and pooling each aqueous microcapsule in a common compartment, claim 1) (paragraphs [0110]; [0120]). Berka et al. teach in Examples 1-5, preparing a population of beads having one unique nucleic acid template attached thereto, the emulsification of DNA capture beads, amplification, and breaking the emulsion, wherein after amplification, all PCR reactions from the original sample were combined into a single microfuge tube using a pipette tip (interpreted as pooling in a common compartment); the emulsion is broken, the beads recovered; and the beads are used in pyrophosphate sequencing (interpreted as pooling after the performing the reaction; massively parallel sequencing; and identifying in parallel the microbeads) (paragraphs [0087]; [0124]; [0145]; [0154]; [0155]; and [0169]). Berka et al. teach in Example 6, annealing a primer to the DNA on the bead by the thermocycler annealing program of Example 2 (interpreted as a reaction other than an amplification reaction, claim 1) (paragraph [0187]).
Berka et al. meets all the limitations of the claims and, therefore, anticipates the claimed invention.

Response to Arguments
	Applicant’s arguments filed October 6, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) Berka does not disclose a method of performing any reaction other than an amplification reaction and then pooling the plurality of microcapsules into a common compartment for parallel analysis (Applicant Remarks, pg. 6, sixth full paragraph).
	Regarding (a), Applicant’s assertion that Berka does not disclose a method of performing any reaction other than an amplification reaction as recited in claim 1, is not found persuasive. The Examiner asserts that Berka et al. teach several reactions other than amplification reactions. For example, Berka et al. teach (i) forming a water-in-oil emulsion to create a plurality of aqueous micro-reactors wherein at least one of the micro-reactors comprises a single nucleic acid template, and (ii) binding the amplified copies to the beads in the micro-reactors (interpreting binding copies to beads as performing a reaction other than an amplification reaction that involves the initially attached one of the plurality of compounds and a gene within each microcapsule); the references of Griffiths and Tawfik are incorporated by reference involves a method for in vitro sorting of one or more genetic elements encoding a gene product having a desired activity, the method comprising compartmentalizing a gene, expressing the gene, and sorting the compartmentalized gene based on the expressed product (interpreting compartmentalization and gene expression as performing a reaction other than an amplification reaction that involves the initially attached one of the plurality of compounds and a gene within each microcapsule); that during thermocycling (Fig 2B), the bond between the single stranded template and the immobilized B primer on the bead is broken, releasing the template into the surrounding microencapsulated solution (interpreting breaking the bond as a reaction other than an amplification reaction prior to pooling; and as releasing without sorting the attaching one of the plurality of compounds from the respective microbeads); annealing a primer to the DNA on the bead by the thermocycler annealing program of Example 2 including where ssDNA is annealed to the capture beads in a PCR thermocycler; removed, centrifuged and stored in an ice bucket (again, interpreting annealing of ssDNA to capture beads as performing a reaction other than an amplification reaction followed by pooling in a common compartment); and that the capture beads can be labeled with a fluorescent moiety which makes the target-capture bead complex fluorescent (interpreting labeling as performing a reaction other than an amplification reaction). Thus, Berka et al. teach all of the limitations of the claims.

Claim Rejections - 35 USC § 103
(1)	The rejection of claims 1, 3-5, 8, 9, 11 and 13-17 is maintained under 35 U.S.C. 103(a) as being unpatentable over Griffiths et al. (US Patent Application Publication No. 20020119459, published August 29, 2002; of record) in view of Link et al. (Physical Review Letters, 2004, 92(5), 1-4). 
Regarding claims 1 (in part), 3-5, 8, 9, 11 and 13-17, Griffiths et al. teach a method for isolating one or more genetic elements encoding a gene product having a desired activity and the steps of: (a) compartmentalizing genetic elements into microcapsules (interpreted as microcapsules); (b) expressing the genetic elements to produce their respective gene products within the microcapsule (interpreted as genes and gene products); and (c) sorting the genetic elements which produce gene products having the desired activity using a change in the optical properties of the genetic elements to enable the in vitro evolution of nucleic acids and proteins by repeated mutagenesis and iterative applications of the method of the invention, wherein the invention enables the in vitro evolution of nucleic acids and proteins (corresponding to microcapsules; gene; gene product; a reaction other than an amplification reaction; nucleic acids; proteins; optically identifying, claims 1, 5, 13, 14 and 17) (Abstract). Griffiths et al. teach that in vitro RNA selection and evolution (sometimes referred to as SELEX) allows for selection for both binding and chemical activity, but only for nucleic acids, where when selection is for binding, a pool of nucleic acids is incubated with immobilized substrate (interpreted as pooling) (paragraph [0011]). Griffiths et al. teach that gene product expressing cells can be employed for the identification of compounds that modulate the function of a gene product relative to a sample without a test compound (corresponding to comprising a cell, and a reaction other than an amplification reaction, claim 1) (paragraph [0135], lines 10-12). Griffiths et al. teach in Figure 2, Epifluorescence microscopy of the water-in-oil emulsion demonstrating the GFP can be translated in vitro from gene attached to single microbeads encapsulated in the aqueous compartments of the emulsions to detect fluorescence from translated gene products (corresponding to microcapsules with one bead, claim 4) (paragraph [0057]). Griffiths et al. teach that a change in optical properties of “tagged” genes can be induced by adding a fluorescently labeled ligand which binds the “tag”, such as DIG, DNP, or a fluorescent group (corresponding to identifying a selectable change; a reaction other than an amplification reaction; labeled; and optically identifying, claims 1 and 6) (paragraph [0172], lines 6 and 16-18). Griffiths et al. teach that two substrates (e.g., two different enantiomers) are each labeled with different tags (e.g., different fluorophores), such that the tags become attached to the genetic elements by the enzyme-catalyzed reaction (interpreted as a reaction other than an amplification reaction, claim 1) (paragraph [0187], lines 11-13). Griffiths et al. teach human GST M2-2 is transcribed and translated in vitro in the aqueous compartments of a water-in-oil emulsion catalyzes a reaction which gives rise to a change in the fluorescence properties of co-compartmentalized microsphere, wherein the emulsion can be stabilized by addition of one or more surfactants (corresponding to surrounded by an immiscible fluid comprising a surfactant; beads; and encompassing reverse transcription, claims 1 and 9) (paragraphs [0068], lines 1-5; and [0092], lines 1-2). Griffiths et al. teach that the effective DNA or RNA concentration in the microcapsule can be artificially increased by various methods including transcription using RNA polymerases and polymerase chain reaction (corresponding to reverse transcription; inherently teaching primers; amplification; and PCR, claims 7-10) (paragraph [0098]). Griffiths et al. teach that in each microcapsule, there is a practical upper limit on the possible microcapsule size including of about 2 microns in diameter (corresponding to monodisperse, claim 3) (paragraph [0097]). Griffiths et al. teach that a fluorescent protein including green fluorescent protein (GFP) can be transcribed and translated in vitro from genes attached to single microbeads encapsulated in the aqueous compartments of a water-in-oil emulsion (corresponding to no more than one microbead, claim 4) (paragraph [0230]). Griffiths et al. teach that PTE catalyzed the reaction of EtNP-Bz-Glu-caged biotin in the presence of streptavidin-coated beads (interpreted as a microfluidic device), and the reaction products uncaged by UV radiation are captured on beads (interpreted as a microfluidic device) and detected using fluorescently labeled anti-product antibodies and flow cytometry (corresponding to antibodies; and inside or outside of the cell, claims 15 and 16) (paragraph [0072]; and Figure 15). Griffiths et al. teach that he emulsions were transferred to microfuge tubes that are spun in the microfuge (interpreted as a fluid channel, claim 11) (paragraph [0281], lines 1-2). Griffiths et al. teach in Figure 5, detecting paramagnetic beads coated with the product of an enzyme catalyzed reaction by flow cytometry (interpreted as identifying in parallel without sorting the microbeads initially attached to one of a plurality of compounds, claim 1) (paragraph [0060]). Griffiths et al. teach that the invention describes the use of conventional screening techniques to identify compounds that are capable of interacting with the gene products identified by the first aspect of the invention, wherein gene product expression cells can be employed for the identification of compounds, particularly small molecular weight compounds that modulate (i.e., increase or decrease by at last 10% relative to a sample without a test compound) the function of a gene product including monitoring cells for changes caused by the modulation of the gene product such as by assays that enable the identification of modulators such as agonists, antagonists and allosteric modulators (interpreted as identifying in parallel without sorting the microbeads initially attached to one of a plurality of compounds, claim 1) (paragraph [0135]).
Griffiths et al. do not specifically teach a counter propagating stream of immiscible fluid and continuously flowing through a microfluidic channel (instant claim 1, in part).
	Regarding claim 1 (in part), Link et al. teach an emulsion consisting of two immiscible fluids, one of which is dispersed as droplets in the continuous phase of the other, wherein a surfactant is essential to stabilize the droplets against coalescence (interpreted as aqueous fluid continuously flowing) (pg. 1, col 1, first full paragraph, lines 1-5). Link et al. teach microfluidic production and control of emulsion droplets is severely limited if only a single droplet size can be produced by the orifice, such that much greater flexibility in potential usefulness would be afforded by methods to further adjust droplet size, wherein this would facilitate the use of droplets and micro-mixers and chemical reactors, wherein one advantage of a microfluidic design is that time after droplet formation corresponds to distance down a channel, allowing for long signal integration times in monitoring reaction kinetics without compromising temporal resolution (interpreted as performing a reaction under microfluidic control; and without sorting the microbeads, identifying in parallel the microbeads initially attached to one of the T-junction where daughter droplets of a predetermined size ratio are generated including the dispersion of droplets of water in a continuous phase of hexadecane, wherein a surfactant, Span 80, is added to the hexadecane to stabilize the droplets against coalescence (corresponding to counter-propagating stream of immiscible fluids; and continuous flow, claim 1) (pg. 1, col 2, first full paragraph, lines 1-6; and pg. 1, col 2, second full paragraph, lines 1-4).
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of microfluidic production and control of emulsion droplets as exemplified by Link et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the method of compartmentalizing genetic elements into microcapsules including water-in-oil emulsions as disclosed by Griffiths et al. to include production of emulsion droplets using a continuous flow at a T-junction as taught by Link et al. with a reasonable expectation of success in encapsulating genetic elements having a predetermined size ratio; to allow for micro-mixing of reactants within aqueous microcapsules; and/or to monitor reaction kinetics within the aqueous microcapsules without comprising temporal resolution.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed October 6, 2021 have been fully considered but they are not persuasive. Please see the discussion below regarding Applicant’s arguments directed to the 35 USC 103 rejections.



(2)	The rejection of claims 1, 3-5, 8, 9, 11 and 13-17 is maintained under 35 U.S.C. 103(a) as being unpatentable over by Griffiths et al. (International Patent Application WO9902671, published January 21, 1999) in view of Song et al. (Angew. Chem. Int. Ed., 2003, 42(7), 767-772).
Regarding claims 1 (in part), 13 and 17, Griffiths et al. teach a method for isolating one or more genetic elements encoding a gene product having a desired activity, comprising the steps of: (a) compartmentalizing genetic elements into microcapsules (interpreted as a plurality of microcapsules); (b) expressing the genetic elements to produce their respective gene products within the microcapsules; (c) sorting the genetic elements which produce the gene product having a desired activity, wherein the invention enables the in vitro evolution of nucleic acids by repeated mutagenesis and iterative applications of the method (corresponding to forming a plurality of microcapsules) (Abstract). Griffiths et al. teach that cell-based screening assays can be designed by constructing cell lines in which the expression of a reporter protein is dependent on the gene product, wherein such an assay enables the detection of compounds that directly modulate gene product function including compounds that antagonize the gene product, or compounds that inhibit or potentiate other cellular functions required for the activity of the gene product (corresponding to performing a reaction; a selectable change; comprises a gene; expresses a gene; and a gene product, claims 12 and 13) (pg. 26, lines 7-13). Griffiths et al. teach that recombinant gene product producing host cells can be contacted with a test compound (interpreted as comprising one of a plurality of compounds, and a reaction other than an amplification reaction), and the modulating thereof can be evaluated by comparing the gene product-mediated response in the presence and absence of the test compound, or by relating the test cell, or control cells (i.e., cell that do not express the gene product), to the presence of the compound, wherein a genetic element is a molecule or molecular construct comprising a nucleic acid (corresponding to cells; and nucleic acids), wherein the genetic element or construct can be linked to any other molecular group or construct such as nucleic acids and polymeric substances including beads, magnetic beads, and labels such as fluorophores or isotopic labels (corresponding to comprising one of a plurality of compounds; cells; a reaction other than an amplification reaction; nucleic acid; beads; and compounds are labeled, claims 1, 5 and 6) (pg. 4, lines 17-19; and 26, lines 15-21; and pg. 19, lines 5-12). Griffiths et al. teach that microcapsule soring is applied to sorting system which rely on a change in the optical properties of the microcapsule, for example absorption or emission characteristics thereof, such as alteration in the optical properties of the microcapsule resulting from a reaction leading to changes in absorbance, luminescence, phosphorescence or fluorescence associated with the microcapsule (interpreted as without sorting the microbeads identifying in parallel the microbeads initially attached to one of a plurality of compounds that cause a selectable change; and optically identifying, claims 1 and 17) (pg. 33, lines 4-8). Griffiths et al. teach that the genetic elements are sorted following pooling of the microcapsules into one or more common compartments (corresponding to pooling the plurality of microcapsules into a common compartment) (pg. 6, lines 9-10). Griffiths et al. teach a method for identifying compounds that modulate the activity of a gene product, the method comprising: exposing cells containing heterologous DNA encoding gene product, wherein the cells produce functional gene product, to at least one compound or mixture of compounds or signal whose ability to modulate the activity of the gene product is sought to be determined, and thereafter monitoring said cells for changes caused by said modulation, wherein such an assay enables the identification of modulators such as agonists, antagonists and allosteric modulators of the gene product including cell-based screening assays (interpreted as identifying in parallel without sorting the microbeads initially attached to one of a plurality of compounds) (pg. 25, lines 23-31; and pg. 26, lines 1-8). Griffiths et al. teach a method to exogenously affect gene product dependent processes occurring in cells such that recombinant gene product producing host cells can be contacted with a test compound, and the modulating effects thereof can then be evaluated by comparing the gene product-mediated response in the presence or absence of test compound, or relating the gene product-mediated response of the test cells, or control cells to the presence or absence of the compound (interpreted as identifying in parallel without sorting the microbeads initially attached to one of a plurality of compounds, claim 1) (pg. 26, lines 15-21).
Regarding claims 3, 4, 9, 14 and 16, Griffiths et al. teach that Step 1 of the gene selection by compartmentalization procedure is for (a) in vitro transcription/translation reaction mixture containing a library of genetic elements linked to a substrate for the reaction being selected is dispersed to form a water-in-oil emulsion with typically one genetic element per aqueous compartment, wherein a variety of microencapsulation procedures are available including aqueous vesicles such as lipid vesicles (liposomes) and non-ionic surfactant vesicles; (b) in Step 2 the genetic elements are transcribed and translated within their compartments (interpreted as a reaction other than an amplification reaction); (c) Step 3, proteins (or RNAs) with enzymatic activities convert the substrate into a product that remains linked to the genetic element (interpreted as proteins); (d) Step 4, the emulsion is broken and all reactions are stopped; (e) Step 5, genetic elements that are linked to the product are selectively enriched; and (f) Step 6, or linked to the substrate and compartmentalized for further rounds of selection (corresponding to microcapsule surrounded by immiscible fluid; comprising a surfactant; a reaction other than an amplification reaction; monodisperse; no more than one microbead; proteins; inside or outside the cell; and reverse transcription reaction, claims 3, 4, 9, 14 and 16) (pg. 10, lines 5-15; and pg. 13, lines 19-25). Griffiths et al. teach water-in-oil emulsions (W/O), wherein an aqueous phase containing the biochemical components is compartmentalized in discrete droplets (the internal phase) with an external phase of hydrophobic oil, and wherein the emulsions can be stabilized by the addition of one or more surfactants (interpreted as surrounded by an immiscible fluid comprising a surfactant; and a reaction other than an amplification reaction, claim 1) (pg. 15, lines 1-7). 
Regarding claims 8, Griffiths et al. teach that one way in which the nucleic acid molecule can be linked to a ligand or substrate is through biotinylation, which can be done by PCR amplification with a 5’-biotinylation primer such that the biotin and nucleic acid are covalently linked (corresponding to a primer sequence for amplification; amplification reaction; and PCR, claim 8) (pg. 20, lines 4-6).
Regarding claim 11, Griffiths et al. teach that emulsions are spun in a microfuge and the mineral oil removed leaving the concentrated but intact emulsion at the bottom of the tube (interpreted 
Regarding claim 15, Griffiths et al. teach that using a coupled reaction, proteins conferring DHFR activity can be selected by: (1) linking the genes to antibodies that specifically bind the carboxylic acid product of DNP-PA and (2) isolating these genes by affinity purification; and that the microtiter plates are coated with anti-rabbit immunoglobulins followed by rabbit polyclonal serum (corresponding to where the proteins are antibodies; and interpreted as a reaction other than an amplification reaction, claims 1 and 15) (pg. 51, lines 8-15).
Griffiths et al. do not specifically teach a counter propagating stream of immiscible fluid and continuously flowing through a microfluidic channel (instant claim 1, in part).
Regarding claim 1 (in part), Song et al. teach a microfluidic system that can be used to control networks of many chemical reactions on the millisecond scale, such that it allows to control when each reaction begins, for how long each reaction evolves before it is separated or combined with other reactions, and when each reaction is analyzed or quenched (interpreted as reactions under microfluidic control, claim 1) (pg. 767, col 1, first full paragraph, lines 1-6). Song et al. teach in Figure 1b, the development of a simple microfluidic system that transports solutions with rapid mixing and no dispersion including the rapid mixing of reagents (interpreted as a reaction other than an amplification reaction, claim 1) (pg. 767, col 2, first full paragraph, lines 1-3; and Figure 1). Song et al. teach that to form droplets from two solutions of reagents without bringing the reagents into prior contact, the solutions were flowed in a microchannel as two laminar streams, and an inert center stream was used to separate them, such that the three streams were continuously injected into a flow of water-immiscible perfluorodecaline (PFD) in the main microchannel, where they spontaneously broke up into streams of plugs separated and surrounded by PFD (interpreted a aqueous microcapsules surrounded by an immiscible fluid; counter propagating stream; and continuously flowing through a microfluidic channel, claim 1) (pg. 768, col 2, last partial paragraph; and pg. 769, col 1, first partial paragraph, lines 2-6). Song et al. teach that in a serpentine microfluidic network, an entire time course of a chemical reaction can be obtained with millisecond resolution by analyzing fluorescence from a single image (interpreted as without sorting the microbeads identifying in parallel the microbeads initially attached to 
It is prima facie obvious to combine prior art elements according to known methods to yield predictable results; the court held that, "…a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950)”.  Therefore, in view the benefits of microfluidic production and control of emulsion droplets as exemplified by Song et al., it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to combine the method of screening a compound or compounds compartmentalized into microcapsules including water-in-oil emulsions as disclosed by Griffiths et al. to include production of water-in-oil emulsion droplets using a continuous flow as taught by Song et al. with a reasonable expectation of success in encapsulating genetic elements, compounds and/or other reagents into a water-in-oil emulsion droplet; to provide for the rapid mixing of reactants within aqueous microcapsules with no dispersion; and/or to control reactions within the aqueous microcapsules including initiation, separation, combination/merging, and/or analysis.
Thus, in view of the foregoing, the claimed invention, as a whole, would have been obvious to one of ordinary skill in the art at the time the invention was made. Therefore, the claims are properly rejected under 35 USC §103(a) as obvious over the art.

Response to Arguments
Applicant’s arguments filed October 6, 2021 have been fully considered but they are not persuasive.  Applicants essentially assert that: (a) neither Griffiths III nor Song report parallel analysis of reaction products or microbeads without sorting the products or beads prior to analysis (Applicant Remarks, pg. 7, third full paragraph).
Regarding (a), please see the discussion supra regarding that the term “without sorting the microcapsule is indefinite. Additionally, it is noted that the courts have held that rearrangement of steps is obvious in the absence of unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Moreover, it is noted that none of the references has to teach each and every claim limitation. If they did, this would have been anticipation and not an obviousness-type rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s assertion that neither Griffiths III nor Song report parallel analysis of reaction products or microbeads without sorting the products or beads prior to analysis, is not found persuasive. As an initial matter, Applicant’s arguments are confusing and unclear given that the 35 USC 103 rejections of record are based on Griffiths et al. (US20020119459) (herein referred to by Applicant as “Griffiths III”) in view of Link et al. (Physical Review Letters); and Griffiths et al. (WO9902671) in view of Song et al. (Angew. Chem. Int. Ed.). Thus, Applicant’s arguments appear to be directed to some combination of the separate rejections (e.g., Griffiths III and Song). For example, Applicant argues that the deficiencies of “Griffiths III” cannot be remedied by Song, where it is noted that “Griffiths III” and Song are references that are cited in separate 35 USC 103 rejections (See; Applicant Remarks, pg. 7, fourth full paragraph). Furthermore, consistent with the limitations as recited in instant claim 1, the microbeads can be identified in parallel prior to (or after) performing the at least one reaction other than an amplification reaction, and/or prior to (or after) releasing the initially attached to one of the plurality of compounds. 
Addressing Griffiths et al. in view of Link et al.: please see the discussion supra regarding that the term “without sorting the microcapsule is indefinite. Griffiths et al. teach that the invention describes the use of conventional screening techniques to identify compounds that are capable of interacting with the gene products identified by the first aspect of the invention, wherein gene product expression cells can be employed for the identification of compounds, particularly small molecular weight compounds that modulate (i.e., increase or decrease by at last 10% relative to a sample without a test compound) the function of a gene product including monitoring cells for changes caused by the modulation of the gene product such as by assays that enable the identification of modulators such as agonists, antagonists and allosteric modulators (interpreted as without sorting the microbeads identifying in parallel the microbeads initially attached to one of a plurality of compounds that cause a selectable change); and the use of Epifluorescence microscopy of the water-in-oil emulsion to identify beads wherein GFP is translated in vitro from gene attached to single microbeads encapsulated in the aqueous compartments of the emulsions (interpreted as without sorting the microbeads identifying in parallel the microbeads initially attached to one of a plurality of compounds that cause a selectable change). Link et al. teach microfluidic production and the adjustment of droplet size facilitates the use of droplets and micro-mixers and chemical reactors, wherein one advantage of a microfluidic design is that time after droplet formation corresponds to distance down a channel, allowing for long signal integration times in monitoring reaction kinetics without compromising temporal resolution (interpreted as performing a reaction under microfluidic control; and without sorting the microbeads, identifying in parallel the microbeads initially attached to one of the plurality of compounds that cause a selectable change in a product of the reaction). Thus, the combined references of Griffiths et al. and Link et al. teach all of the limitations of the claims.
Addressing Griffiths et al. in view of Song et al.: please see the discussion supra regarding that the term “without sorting the microcapsule is indefinite. Griffiths et al. teach that microcapsule identification relies on a change in the optical properties of the microcapsule resulting from a reaction leading to luminescence, phosphorescence or fluorescence within the microcapsule (interpreted as without sorting the microbeads identifying in parallel the microbeads initially attached to one of a plurality of compounds that cause a selectable change); a method for identifying compounds that modulate the activity of a gene product, the method comprising: exposing cells containing heterologous DNA encoding gene product, wherein the cells produce functional gene product, to at least one compound or mixture of compounds or signal whose ability to modulate the activity of the gene product is sought to be determined, and thereafter monitoring said cells for changes caused by said modulation, wherein such an assay enables the identification of modulators such as agonists, antagonists and allosteric modulators of the gene product including cell-based screening assays (interpreted as without sorting the microbeads a method to exogenously affect gene product dependent processes occurring in cells such that recombinant gene product producing host cells can be contacted with a test compound, and the modulating effects thereof can then be evaluated by comparing the gene product-mediated response in the presence or absence of the test compound, or relating the gene product-mediated response of the test cells, or control cells to the presence or absence of the compound (interpreted as without sorting the microbeads identifying in parallel the microbeads initially attached to one of a plurality of compounds that cause a selectable change). Song et al. teach that in a serpentine microfluidic network, an entire time course of a chemical reaction can be obtained with millisecond resolution by analyzing fluorescence from a single image (interpreted as without sorting the microbeads identifying in parallel the microbeads initially attached to one of a plurality of compounds that cause a selectable change). Thus, the combined references of Griffiths et al. and Song et al. teach all of the limitations of the claims.
Assuming arguendo that the Griffiths et al. (US20020119459) in view of Link et al. and Griffiths et al. (WO9902671) in view of Song et al. do not teach without sorting the microbeads, identifying microbeads in parallel initially attached to one of a plurality of compounds that cause a selectable change in a product of the reaction, the Examiner notes that the courts have held that rearrangement of steps is obvious in the absence of unexpected results. Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). Thus, Applicant has provided no evidence that the end result of identifying microbeads initially attached to one of a plurality of compounds without sorting the microbeads, results in the identification of different microbeads or different compounds as compared to identifying microbeads with sorting of the microbeads. In fact, the published Specification clearly indicates that the modified microbeads can be (i) physically sorted from each other and analyzed, or (ii) analyzed directly without sorting (See; instant published Specification, paragraph [0040], lines 25-34). Accordingly, absent evidence of new or prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
Claims 1, 3-5, 8, 9, 11 and 13-17 remain rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy M Bunker whose telephone number is (313) 446-4833.  The examiner can normally be reached on Monday-Friday (6am-2:30pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita, can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/AMY M BUNKER/
Primary Examiner, Art Unit 1639